Citation Nr: 1230938	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  01-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disorders of the neck and upper back, to include as secondary to service-connected sarcoid arthropathy.  

2.  Entitlement to a total disability rating for compensation purposes, based on individual unemployability (TDIU), for the period from January 11, 1996, through June 23, 1996, including on an extra schedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to January 1969 and from May 1971 to August 1989.  

This appeal arises to the Board of Veterans' Appeals (Board) from February 1997 and January 2001 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2002, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The transcript of the hearing is in the claims folder. 

In a June 2002 decision, the Board addressed several issues and denied an effective date earlier than June 15, 2000 for the total disability rating based on individual unemployability (TDIU).  In March 2003, pursuant to a Joint Motion for Remand (JMR) the United States Court of Appeals for Veterans Claims (Court) vacated and remanded portions of the June 2002 Board decision; including those denying an effective date earlier than June 15, 2000 for TDIU.   

In July 2003, the Board remanded the case for development.  In January 2004, the RO granted service connection for right wrist and right hand arthropathy, but did not mention service connection for nerve damage of the right arm, shoulder, and upper back.  

In January 2005, the Board denied service connection for nerve damage of the right arm, shoulder, and upper back and denied an effective date earlier than June 15, 2000, for a grant of TDIU; however, in September 2007, the Court vacated the January 2005 Board decision and remanded those issues.  

In August 2008, the Board granted an effective date of June 15, 1999 for TDIU and remanded the service connection issue for a VA medical opinion.  In February 2010, the Court vacated that portion of the August 2008 Board decision that denied an effective date earlier than June 15, 1999 for grant of TDIU and remanded that matter to the Board.  

In July 2010, the Board granted service connection for right shoulder and right elbow arthralgia, secondary to service-connected sarcoidosis.  The Board also granted an effective date for TDIU of June 24, 1996, denying any earlier effective date.  The Board remanded the claim for service-connection for an upper back disorder, including as secondary to the service-connected left upper extremity disability.  The Agency of Original Jurisdiction (AOJ) was asked to return the case to the previous examiner for an addendum decision as to whether it was at least as likely as not that complaints and findings of the neck and upper back were related to the service-connected sarcoid related arthropathy.  The AOJ was also to refer the TDIU claim for the period from January 11, 1996 through June 23, 1996 for extraschedular consideration by the Under Secretary for Benefits in accordance with 38 C.F.R. §§ 3.321, 4.16(a).  The requested opinion was rendered in June 2011.  In November 2011, the Director of the VA Compensation and Pension Service reviewed the case for possible extraschedular consideration of TDIU effective to January 11, 1996 and denied extraschedular entitlement.  The AOJ issued a supplemental statement of the case in December 2011.  The Board finds that its July 2010 remand has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Since the requested development has been completed and the Board proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  The Veteran's current neck and upper back disorders were not present during his active service.  

2.  The Veteran's current neck and back disorders are not proximately due to or the result of a service-connected disease or injury and are not aggravated by a service-connected disability.  

3.  The evidence shows that, beginning January 11, 1996, service-connected disabilities prevented the Veteran from engaging in substantially gainful employment consistent with his education and experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disorders of the neck and upper back, to include as secondary to service-connected sarcoid arthropathy, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for an effective date of January 11, 1996 for an award of a total disability rating for compensation purposes, based on individual unemployability (TDIU), have been met.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400(o)(2), 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In his TDIU claim, the veteran is challenging the evaluation and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Moreover, a notice that fully complied with the requirements of the VCAA in relation to the TDIU and upper back claims, was sent to the Veteran in January 2004.  Another VCAA compliant notice regarding the upper back claim was sent in September 2008.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case issued in December 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish direct or primary service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

In considering secondary service connection, the Board notes that service-connection is currently in effect for the following disabilities:
	Chronic lumbosacral strain with low back pain and degenerative changes, rated as 40 percent disabling;
	Sarcoidosis, rated as 30 percent disabling;
	Psoriasis/Seborrheic dermatitis, rated as 30 percent disabling;
	Arthralgia, left elbow, secondary to sarcoidosis, rated as 20 percent disabling;
	Arthralgia, right shoulder, associated with sarcoidosis, rated as 20 percent disabling;
	Granulomatous hepatitis, rated as 10 percent disabling;
	Numbness of lower lip secondary to biopsy; rated as 10 percent disabling; 
	Depressive disorder, NOS (not otherwise specified), rated as 10 percent disabling; 
	Arthralgia, right elbow/arm, associated with sarcoidosis, rated as 10 percent disabling; 
	Surgical release, carpal tunnel syndrome, left wrist, rated as 10 percent disabling; 
	Ulnar nerve entrapment, left upper extremity (minor), rated as 10 percent disabling; 
	Arthropathy, right wrist, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, right foot, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, left knee, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, left hand, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, left ankle, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, right ankle, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, left foot, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, right knee, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, left wrist, associated with sarcoidosis, rated as 10 percent disabling; 
	Arthropathy, right hand, associated with sarcoidosis, rated as 10 percent disabling; and, 
	Post operative residuals, left 4th metatarsal head and neck osteotomy, rated as noncompensable.  
The Veteran's combined disability rating, including bilateral factor, is 100 percent.  

Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board emphasizes that it has reviewed all seven volumes of the current claims file but will not attempt to repeat them in this decision.  Much of the record addresses conditions that are not at issue in this decision, so such evidence is not relevant here.  The Board will restrict this discussion to the relevant information and finds that any documents not mentioned herein do not support the claim.  

The service treatment records contain a report of a December 1976 chest X-ray, which disclosed levorotoscoliosis of the upper thoracic spine.  In May 1982, an X-ray study of the cervical spine for a stiff neck showed no radiographic abnormality.  A physical therapy clinic note for June 1982 reflects treatment for degenerative disc disease of the cervical spine.  The Veteran reported a 5 to 10 percent improvement in his condition.  He still complained of numbness in the left arm and fingers.  It was planned to continue with therapy.  

The Veteran was treated in a private hospital in March 1987.  He had breathing dependent deep thoracic pain, which worsened with deep inhalation.  Studies included a thorax X-ray that was considered unremarkable.  There was no indication of an infiltrate or pneumothorax.  The left kidney was enlarged but there was no evidence of blockage found.  Other tests did not disclose the cause of the pain.  It was concluded that a muscular cause was the most probable cause of the pain.  The diagnoses were pleuritis, differential diagnosis: muscularly caused thoracic pain.   

On an August 1988 X-ray study, the Veteran's rib cage and thoracic spine were unremarkable.  

In January 1989, the Veteran was treated for a cervical strain (whiplash).  

When the Veteran was examined for separation from service, in July 1989, examination of the spine showed tenderness in the low back.  There were no other spine or back abnormalities reported.  The Veteran's neck was normal.  

On the February 1990 VA examination, the Veteran reported straining his back in artillery.  Posture, motion, and neurologic findings were normal.  The diagnosis was history of low back strain, in remission now.  

A January 1991 chest X-ray was normal, showing no bony or soft tissue abnormality.  

VA X-ray studies of the thoracic spine, in June 1991 showed normal alignment.  The disc spaces were maintained.  The impression was that the thoracic spine was within normal limits.  

On VA neurologic examination in December 1993, the Veteran complained of left elbow and low back pain.  Examination showed the neck to be supple and nontender.  The extremities had a full range of motion.  The joints examination was limited to the left elbow.  There were no upper back complaints or findings.  

On January 11, 1996, a private physician examined the Veteran for his state retirement system.  The Veteran's complaints of chronic low back pain were noted and degenerative joint disease of the lumbar spine was diagnosed.  No upper back complaints were reported or diagnosed.  

As a retiree, the Veteran was seen at a service department facility in April 1996 for complaints, including the cervical spine.  There were no upper back complaints or findings.  In May 1996, a bone scan disclosed mild symmetrical increase in activity in the lower cervical spine, mid thoracic spine, and lower lumbar spine; however, no specific localizations were identified.  Multiple spot views of the thoracic spine, shoulders and ribs revealed symmetrically increased uptake in the shoulder joints and mild diffuse uptake throughout the dorsal spine.  

In June 1996, the Veteran saw a private physician, M. G., M.D., for complaints including left shoulder and arm pain as well as low back pain.  He also reported intermittent headaches and neck pain associated with the shoulder pain.  Examination showed some stiffness in the neck.  No tenderness or mass was noted.  There was tenderness over the lumbar spine.  The impression was left shoulder and arm pain that appeared to be musculoskeletal in origin and low back pain suggestive of significant degenerative joint disease.  There were no upper back complaints or findings.  

Private X-ray studies in June 1996 disclosed dextrorotary scoliosis of the lumbosacral spine and degenerative arthritic changes at L4 and L5.  The left shoulder had a hyperdense lesion, which was thought to be a bone island.  
 
The Veteran had a VA spine examination in July 1996 for his complaints of low back pain.  There were no upper back complaints or findings.  

The July 1996 VA X-ray study of the thoracic spine was reported to be similar to the June 1991 VA X-ray study.  There was very slight scoliosis of the thoracic spine with slight convexity to the right in the lower portion and slight convexity to the left in the upper portion.  The vertebral heights and disc spaces were maintained.  No pedicle erosions were noted.  No bony erosion was identified.  Otherwise the thoracic spine was not remarkable.  

On a May 1997 VA joints examination, it was noted that the Veteran complained of arthralgias involving his back, legs, knees and feet.  There were no specific complaints, objective findings or diagnoses for the upper back.  

In letters dated in August 1997, January 1998, and May 2001, private physician, C. S., M.D., reported the Veteran was disabled by various conditions but did not identify any upper back disorder.  

A report from a private orthopedic center shows the Veteran was seen in November 1997.  The Veteran complained of pain in his back, left lower extremity, left arm, and left elbow.  X-ray studies of the cervical and lumbar spines, from 1996, were felt to be within normal limits.  A cervical spine X-ray was negative.  There were no upper back complaints, findings, or diagnoses.  

In December 1999, In June 2000, the Veteran's private neurologist, R. I. W., M.D., wrote that he had seen the Veteran for pain in his shoulders, arms and hands.  It was noted that the Veteran had a history of sarcoidosis and arthritis.  He reportedly had pains in both upper extremities, including both shoulders.  He denied significant trauma.  Mental status examination disclosed a somewhat constricted affect.  Cranial nerves were intact.  Motor examination showed good strength.  Deep tendon reflexes were essentially absent in the upper extremities.  There were sensory findings in the hands and wrists.  Cerebellar examination was intact.  The impression was pain and numbness in the arms and hands of uncertain etiology.  

Electromyography studies by Dr. R. I. W., in February 2000 were interpreted by him as evidencing bilateral ulnar neuropathies at the elbows.  A mild generalized polyneuropathy could not be excluded.  The doctor specified that there was no evidence of cervical radiculopathy.  

Records and reports from private physician J. V. M., M.D. cover the period from March 2000 to August 2000.  In March 2000, the Veteran was seen complaining of polyarthralgias affecting many areas.  His main complaint was left shoulder pain.  The Veteran's medical history was reviewed.  He reported having had the most difficulty with his lower back, thoracic spine area, scapular area, bilateral elbows, and bilateral shoulders.  The symptoms seemed to worsen with the diagnosis of sarcoidosis in the 1980's.  He primarily complained of left shoulder pain, as well as low back pain and thoracic pain secondary to some scoliosis.  Examination disclosed a normal, nontender passive range of motion of the shoulders.  There was some muscular type pain to palpation along the thoracic paraspinous musculature and subscapularis musculature.  

In a report dated in March 2000, Dr. R. I. W. wrote that the Veteran continued to complain of pain in his left arm, neck and shoulder blade.  There was no change in his neurologic examination.  The impression was ulnar neuropathy, degenerative joint disease, and history of sarcoidosis.  

A private bone scan, in April 2000, demonstrated a sclerotic lesion in the proximal shaft of the left humerus.  No increased uptake was seen in the ribs or thoracic spine.  

In May 2000, Dr. J. V. M. wrote that the Veteran continued to have difficulty with his left shoulder and neck pain.  The pain seemed to begin at the left shoulder and radiate up the neck.  It was associated with paresthesias of the left arm.  Examination showed some mild pain to palpation over the left shoulder and on passive and active range of motion testing of the left shoulder.  X-ray studies did reveal some subtle increases at the shoulders and acromioclavicular joints, bilaterally.  The assessment was sarcoidosis, as documented in the VA chart, although, the doctor noted that there was little evidence to suggest that currently.  The doctor further commented that a normal chest X-ray and normal ACE (angiotensin-converting enzyme) level argued against activity of the process.  The impression also included polyarthralgias, most significant in the left shoulder radiating up toward the neck.  

In June 2000, the Veteran returned to Dr. J. V. M. and reported that he continued to experience left upper extremity pain.  It was somewhat radicular, seeming to start at the neck and go down to his fingers.  He continued to have paresthesias in the ulnar nerve distribution.  Examination disclosed pain to palpation over the left shoulder and left elbow.  There was no synovitis in those areas.  There was some paresthesia in the fifth finger.  It was reported that a May 2000 MRI showed some mild posterior bulging from C4/C5 through C6/7, but no cord abnormality or other significant findings were noted.  No central canal stenosis was noted.  The assessment included history of sarcoid with little evidence to suggest it was currently active and polyarthralgias, mostly about the left shoulder up toward the neck and down the arm, without significant cervical disease.  

In June 2000, Dr. R. I. W. wrote that the Veteran continued to complain of pain, particularly in the neck and left shoulder.  Medication and injection reportedly failed to relieve discomfort.  Examination led to the impression that the Veteran had pain secondary to arthritis and ulnar neuropathy.  

A VA spine examination was conducted in July 2000.  The Veteran complained of chronic low back pain.  He did not complain about his upper back.  However, he said that he had left side neck pain, which had been getting worse for a year.  He also complained of left shoulder pain and pain radiating down his left arm.  He complained of left elbow and left hand pain.  The Veteran's medical history was reviewed.  On examination, cervical spine motion was within normal limits, although the examination was inconsistent.  The Veteran did seem to have tenderness to palpation along the left paraspinal cervical muscles but also had diffuse tenderness all over his spinal column.  The Veteran reported having pain almost everywhere along his upper extremity and any motion triggered pain into his neck.  He had pain in his neck on extremes of shoulder motion, which was not compatible with shoulder pathology.  In the impression, it was noted that the findings could be compatible with cervical disc disease.  There were no upper back findings or diagnoses.  

On the September 2000 VA joint examination, the Veteran's complaints included neck pain, primarily localized to the left side, associated with some discomfort between the shoulder blades.  He stated that along with the neck pain, he had been having left upper extremity paresthesias.  He also complained of right shoulder symptoms.  On examination, he cried out in pain while doing each cervical spine range of motion and stated that it was extremely painful.  On palpation of the cervical spine, trapezia, upper and lower back, he winced reporting severe pain.  The impression was multiple joint arthralgias.  The examiner commented that clinical examination was inconsistent and incomplete due to the Veteran's pain response, which was beyond what one would expect with very little abnormality found on clinical examination as well as no other joint reactions.  Other than subjective complaints, the examiner could not find any other disabilities present except for a cubital tunnel syndrome in the left upper extremity.   

In February 2001, the Veteran wrote that he felt that his right arm, right shoulder, and upper back (left side) were related to pain he suffered in his left arm and shoulder.  

At his March 2002 Board hearing, the Veteran testified as to additional issues.  He described shoulder and low back pain and symptoms as well as treatment, without mention of upper back symptoms.  He stated that TDIU should have been effective in 1996 when he filed his claim.  Under oath, he testified that he had not received notice of a 1997 denial of TDIU.   

In August 2003, private physician, C. E. M., M.D., reported that the Veteran complained of constant pain in numerous joints including the back.  The doctor did not specify upper or lower back or provide any back findings or diagnosis.  The doctor did provide copies of clinical notes covering the period from November 2001 to May 2003.  These notes variously reference low back pain and lumbar disc disease, but do not identify any upper back complaints, findings, or diagnosis.    

The Veteran had a VA spine examination in August 2003.  He complained of lumbosacral strain and low back pain and degenerative changes.  There were no upper back complaints or findings.  It was noted that the Veteran's head was erect and that the ranges of cervical spine motion, flexion, extension, and lateral bending, were within normal limits.  

The report of the February 2004 VA examination of the Veteran's spinal cord shows that his history was reviewed.  There was no history of any head or spinal cord injury.  There was no related history of seizures or dizziness.  There was no history of tumor or sarcoidosis involvement with the central nervous system.  It was noted that the RO was questioning nerve impairment in the right arm, shoulder and upper back.  On examination, upper extremity strength was normal at 5/5 in all muscle groups.  Sensation was intact.  Cervical compression and Spurling's maneuver were negative.  Deep tendon reflexes were symmetrical.  Other tests were also reported.  It was the impression that there was no spinal cord or brain injury.  It was repeated that the right upper extremity did not show any evidence of cervical radiculopathy or any nerve damage by clinical examination.  

The Veteran had a VA neurologic examination in August 2009.  The claims file was reviewed.  The Veteran provided a history and detailed his complaints regarding his upper extremities and low back.  He displayed an extreme reaction to touching or movement during the examination.  Neurologic findings in the upper extremities were normal, including 5/5 motor responses, sensation to light touch, pinprick, and vibratory stimuli, negative Tinel and Phalen tests, and 2+ and equal reflexes.  There was no appreciable muscle wasting.  There was tenderness to deep palpation over the posterior cervical paraspinal muscles, but no spasm.  Neck motion was normal.  Limitations of shoulder motion were noted.  The examiner noted that private MRI of the cervical spine, in 2000, disclosed disc bulges at C4-5 and C6-7.  Otherwise, there were no disc bulges.  There was no central canal stenosis.  The examiner responded to the question of whether it was at least as likely as not that the Veteran had a nerve disorder of the right arm, shoulder and upper back that dated to service.  The examiner was of the opinion that it was less likely than not that that the right arm dated back to service.  He explained that, on review of the claims folder, it appeared that the Veteran's first finding was in 2000 when he sought treatment.  The examiner also expressed an opinion to the effect that it was less likely than not that a service-connected disability made the Veteran's right arm, shoulder and upper back worse.  He explained that the Veteran was functioning well with his left upper extremity and the record did not show anything that would relate the right arm, shoulder or upper back to the service-connected left extremity carpal tunnel syndrome.  

The report of private MRI in September 2009 shows a diffusely diminished marrow signal, which was said to possibly be due to bone marrow reconversion or other marrow replacing process.  There was moderate to severe bilateral foraminal stenosis at C6-7 secondary to uncovertebral arthropathy; as well as mild narrowing of the dural sac due to small disc bulge.  There was mild right neural foraminal stenosis C5-6 due to uncovertebral arthropathy.  There was mild narrowing of the dural sac at C4-5 due to mild anterolisthesis.  Another report reflects treatment with physical therapy in October 2009.  These reports do not list any of the service-connected disabilities, nor do they associate any of the findings with a service-connected disability.  

In June 2011, a VA examiner reviewed the claims folder and relevant literature.  He concluded that, "Based on the patient's clinical and radiographic findings including a negative lip biopsy for sarcoid and negative CXR [chest X-ray] for sarcoid and the location of the complaints which is not in keeping with sarcoid arthropathy, it is this examiner's opinion that it is less likely as not that the findings of the neck and upper back pains represent sarcoid related arthropathy."  

Conclusion

On a VA Form 9, dated in February 2001, the Veteran wrote to the effect that he felt his pain in his left upper back was related to service-connected pain in his left arm and shoulder.  However, as a lay witness, he does not have the medical training and experience to connect one medical diagnosis to another.  38 C.F.R. § 3.159(a) (2011).  In this case, although the Veteran has been examined for his problems many times, there is no competent medical evidence connecting the claimed neck and back conditions to any of his service-connected disabilities.  In June 2011, the Veteran was specifically examined to determine if there was such a relationship and the examiner concluded that it was less likely than not that the findings of the neck and upper back pains were related to the service-connected sarcoid arthropathy.  

Similarly, while the Veteran may have had neck and upper back symptoms during service, the medical personnel did not find any chronic neck or upper back disability during service.  Pertinent findings were normal on separation examination.  It was not until several years after service that there were objective neck and upper back findings, and the medical professionals have not related these to service.  

The Board has considered the Veteran's statements as to incurrence in service but finds they are outweighed by the medical records and examination reports.  That medical evidence provides a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

TDIU for the Period From January 11, 1996, Through June 23, 1996

When the case was previously before the Board in July 2010, the Board discussed the merits of the TDIU claim.  

The veteran submitted an increased rating claim on June 24, 1996, followed by a formal TDIU claim on July 18, 1996.  A TDIU claim is an increased rating claim.  Hurd v. West, 13 Vet. App. 449 (2000); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (a claim for unemployability compensation was an application for 'increased compensation' within the meaning of 38 U.S.C.A. § 5110(b) (2)). Therefore, the laws and regulations governing effective dates for increased compensation must be observed.  

...[T]he earliest effective date for an increased rating claim will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  38 C.F.R. § 3.400(o) (2).  Thus, the question becomes whether an increase in disability was factually ascertainable up to one-year earlier than June 24, 1996.  Several private medical reports are dated within the one-year period prior to June 24, 1996.  The earliest-dated of these is a January 11, 1996-dated private report from Virginia Retirement System that mentions worsening symptoms of arthritis and hepatic sarcoidosis and recommends that a disability from working be granted.  This report was received at the RO on June 24, 1996.  Because an increase in disability may be ascertained from this report, and because the claim for an increase was received within one-year of this report, its date, January 11, 1996, forms the basis for the effective date of TDIU.  

In its July 2010 decision, the Board made findings that: the RO received a claim for increased benefits on June 24, 1996; an increase in disability is factually ascertainable from medical evidence dated January 11, 1996; and the Veteran appealed a March 1997 RO rating decision that denied TDIU and that decision did not become final.  

However, the Board did not have jurisdiction to grant the January 11, 1996 effective date in the first instance.  

The final issue is the Board's jurisdiction to grant TDIU.  According to a September 2009 RO rating decision, prior to June 24, 1996, the combined service connection rating [was] only 40 percent.  An 80 percent schedular rating was assigned effective June 24, 1996.  Thus, prior to June 24, 1996, TDIU is not available under 38 C.F.R. § 4.16 (a), but remains available under § 4.16 (b) and § 3.321 (b).  The Board lacks jurisdiction to assign an extraschedular rating under § 4.16 (b) and § 3.321 (b) in the first instance.  [Smallwood v Brown, 10 Vet. App 93, 98 (1997).]  

Consequently, claim for TDIU for the period from January 11, 1996 through June 23, 1996 had to be remanded for extraschedular consideration by the Director, Compensation and Pension Service (C&P) in accordance with 38 C.F.R. § 4.16 (b) and § 3.321 (b).  In November 2011, the C&P Director took the position that:

The evidentiary record, when considering the totality of the evidence does not support criteria for an extra-schedular finding of unemployability.  The medical report, dated January 11, 1996, indicates that the Veteran was unemployed as a corrections officer, due to existing disabilities at the time.  The record is vacant any quantitative analysis of the non-service-connected disabilities for, impact on employability.  A finding of overall unemployability is absent from the record.  Therefore, an earlier effective date is denied since extra-schedular entitlement is not warranted.  

The RO subsequently issued a supplemental statement of the case denying TDIU on an extra-schedular basis from January 11, 1996 through June 23, 1996.  The issue is now within the jurisdiction of the Board.  The Board previously noted that an increase in disability may be ascertained from the January 11, 1996 report from Virginia Retirement System, which mentioned worsening symptoms of arthritis and sarcoidosis (both service-connected disabilities) and recommended that a disability from working be granted.  In light of the comments by the C&P Director, the Board has again reviewed the critical medical report.  

A private physician reported to the state retirement system that he had examined the Veteran on January 11, 1996.  The Veteran had multiple medical problems listed as sarcoidosis (liver), degenerative joint disease of the lumbar spine, degenerative joint disease of the elbow, granuloma of the right lung middle lobe, nail fungal infection, scoliosis and psoriasis.  The Board notes that sarcoidosis, degenerative joint disease of the lumbar spine, degenerative joint disease of the elbow, and psoriasis are service-connected disabilities.  The doctor went on to report that the Veteran continued to complain of chronic low back pain (a service-connected disability), aggravated by climbing, walking, and stairs.  His symptoms were reported to be worse in the morning.  He also suffered from left elbow degenerative joint disease, which he stated started in service.   He also had pain in the left 3rd digit and a history of hepatic sarcoidosis.  The doctor wrote that the patient's military record was reviewed for past history of his illness.  The patient had demonstrated chronic pain symptoms and (in the doctor's opinion) should be awarded disability.  

The details of the January 11, 1996 private physician's report are undeniably sketchy.  However, it does emphasize the Veteran's major service-connected disabilities and conclude that he was disabled.  When viewed in the context of the entire record, this report raises a reasonable doubt that the service-connected disabilities prevented the Veteran from pursuing substantially gainful employment consistent with his education and experience from January 11, 1996.  Thus, the effective date for the grant of TDIU becomes January 11, 1996.  


ORDER

Service connection for disorders of the neck and upper back, to include as secondary to service-connected sarcoid arthropathy is denied.  

An effective date of January 11, 1996 for TDIU is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


